Citation Nr: 1627642	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-32 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to a service-connected condition.

2.  Entitlement to service connection for erectile dysfunction (claimed as sexual dysfunction), to include as secondary to a service-connected condition.

3.  Entitlement to service connection for chronic urethritis (claimed as urinary tract infections, bladder problems and frequent urination), to include as secondary to a service-connected condition.
 
4.  Entitlement to service for prostatitis, to include as secondary to a service-connected condition.

5.  Entitlement to service connection for a right lower extremity disability manifested by numbness and tingling of the foot, to include as due to an undiagnosed illness.
 
6.  Entitlement to service connection for a left lower extremity disability manifested by numbness and tingling of the foot, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for gastro-esophageal reflux disease (GERD) (also claimed as stomach ulcers, gastrointestinal infections and problems, abdominal cramping, nausea, pelvic pain, vomiting, lactose and food intolerance and unexplained abdominal disorders), to include as secondary to a service-connected condition.

8.  Entitlement to service connection for dizziness (also claimed as vertigo), to include as secondary to service-connected condition.

9.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to June 1995.  He served in the Southwest Asia theater of operations from October 1990 through April 1991.
These matters come before the Board of Veterans' Appeals (Board) from July 2008 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2012, the Veteran testified before a Decision Review Officer at the RO and in October 2014, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing.  Transcripts of both proceedings appear in the Veteran's electronic claims file.  In February 2015 the Board remanded the appeal for additional development. 

The claims for service connection for numbness in the lower extremities, dizziness, GERD and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic headache disorder was not shown during service, and the currently diagnosed headaches were not shown in service or for many years thereafter and are not related to any aspect of the Veteran's service or a service-connected disability; nor is it due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

2.  Erectile dysfunction was not present in service; it is not due to an undiagnosed illness or medically unexplained chronic multisymptom illness; and it is not etiologically related to active service or a service-connected disability. 

3.  Chronic urethritis (claimed as urinary tract infections, bladder problems and frequent urination) was not shown during service or for many years thereafter, and it is not etiologically related to active service or a service-connected disability. 

4.  Prostatitis was not shown during service or for many years thereafter, and it is not etiologically related to active service or a service-connected disability.

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2015).

2.  The criteria for establishing service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 3,.317 (2015).

3.  The criteria for establishing service connection for chronic urethritis (claimed as urinary tract infections, bladder problems and frequent urination) have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015). 

4.  The criteria for establishing service connection for prostatitis have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  In this case, the Veteran was initially provided with VCAA notice letters in July 2007, September 2007, August 2008 and August 2009.  

VA obtained the Veteran's service treatment records, personnel records and private treatment records.  The Veteran has not indicated there are any outstanding records that would be relevant to his service connection claim that have yet to be obtained. Additionally, VA medical examination and opinion reports were obtained.  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the Agency of Original Jurisdiction (AOJ) has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Service connection

Service connection may be established for a disability resulting from disease           or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may also be established for disability which is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3), (4).

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War and is a Persian Gulf Veteran.  38 C.F.R. § 3.317(e). 

1. Headaches

The Veteran seeks service connection for migraines headaches.  He has contended that, after his return from Southwest Asia, he had severe headaches once or twice a week that involved sharp pains and blurred vision.  He indicated that similar symptoms have continued since service, and he now takes three to four different medications.

The evidence shows that during the pendency of this appeal, the Veteran has been diagnosed with and treated for headaches.  Accordingly, the first element of service connection, a current disability, is met.  

The Veteran's service treatment records show treatment for non-radiating pain for two days with headache and diarrhea.  He was seen again for a headache in January 1995.  On separation from service in May 1995, the Veteran denied a history of frequent or severe headaches.  
After service, in 1997 the Veteran was seen for a headache associated with acute sinusitis which resolved with antibiotics.  In 1999 he complained of headaches and nausea/photophobia with neck stiffness suspected to be non-classical migraine.  In December 2008, the Veteran complained of daily migraines.  Subsequent treatment records show ongoing treatment for headaches.  

After review of the record, the Board notes a chronic headache disorder was not shown in service or for many years following discharge from service.  Accordingly, the question in this case becomes whether the current headaches are etiologically related to service.  On this question, the preponderance of the evidence is against the claim.

On VA examination in July 2015, the examiner opined that the claimed headaches were not incurred in or due to or aggravated by active duty, including environmental exposures during deployment in Southwest Asia, nor were they caused or aggravated by a service-connected condition.  The examiner noted that the Veteran was seen for headache complaints during service, yet on separation from service in 1995 he denied frequent or severe headache.  A chronic headache disorder was not shown.  While the Veteran was seen in 1997 for headaches, this was associated with sinusitis and resolved with treatment, and therefore, this was not a chronic headache condition.  The Veteran was again seen for headaches in 1999, yet a chronic headache disorder was not shown until 2008.  The examiner explained that, although acute and temporary headaches could occur or be associated with some of the environmental exposures of Southwest Asia, the current medical literature did not yet support a cause and effect relationship between these exposures and the subsequent development or persistence of headaches years following the cessation of the exposure.  The examiner reported that there was no current objective evidence that the Veteran's current claimed condition was caused by or aggravated to any degree by his environmental exposures during deployment in Southwest Asia.

The Board finds the VA examiner's opinion that the Veteran's headaches are not related to service to be highly probative.  The VA examiner's opinion was based on examination of the Veteran and a thorough review of the claims file, and the opinion is consistent with other evidence of record.  Moreover, the opinion provided an adequate rationale for the opinions provided.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion of record linking the current headaches to service.  

While the Veteran believes that his current migraine headaches are related to service, the question of whether the Veteran's headache disorder is related to his military service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the record includes the Veteran's history of being a medic during service, the record does not suggest that this service provided the Veteran with the specialized medical knowledge necessary to determine the etiology of his headaches.  In this regard, there are multiple different types of headaches and causes for such.  Accordingly, his opinion as to the diagnosis or etiology of his headaches is not competent medical evidence.  Moreover, whether the symptoms he experienced in service or following service are in any way related to his current migraine headaches is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions. 

In summary, migraine headaches were not shown in service or for many years thereafter, and the most probative evidence is against a finding that the current headache disorder is related to service.  Further, as migraine headaches are a diagnosed disability, the condition is not an undiagnosed disease warranting consideration pursuant to 38 C.F.R. § 3.317.  Accordingly, the preponderance of  the evidence is against the claim, and service connection for migraine headaches is denied.  

2. Erectile dysfunction

At his hearing before the Board, the Veteran indicated erectile dysfunction started in the 1990s and that he began using Viagra when it came on the market in 2001.  The Veteran believes the disability is part of Gulf War Syndrome because his symptoms started around the time he was serving in Southwest Asia.  He also questioned whether it could be related to another of his service-connected disabilities. 

The Veteran has been diagnosed with erectile dysfunction.  Thus, as the Veteran has a current disability, the remaining question before the Board is whether such disability is the result of service.  

The record does not reflect that the Veteran has erectile dysfunction as an undiagnosed illness, and hence service connection on the basis of Persian Gulf War undiagnosed illness is not warranted.  On VA Gulf War examination in April 2016, following a review of the evidence of record, the VA examiner specifically found that there were no undiagnosed, or diagnosable but medically unexplained/partially explained chronic multisymptom illness of unknown etiology attributable to environmental exposures during deployment in South West Asia.  While the Veteran may sincerely believe that his erectile dysfunction is due to undiagnosed illness, the Veteran has not been shown to possess the requisite medical expertise to identify an erectile dysfunction condition which is undiagnosed and medically distinct from his diagnosed erectile dysfunction.  Jandreau; see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

As for service connection for erectile dysfunction as directly related to service or a service-connected disability, the service treatment records contain no complaint, history or finding consistent with erectile dysfunction including on an October 1985 Comprehensive Clinical Evaluation Program Patient Questionnaire that asked questions regarding reproductive history.  
On VA examination in September 2008, a VA examiner recognized mild erectile dysfunction caused by testicular atrophy.  The examiner concluded that resolving the question of whether erectile dysfunction was caused by or related to military service would require resort to mere speculation given that there was no objective medical evidence of a diagnosis of erectile dysfunction in the year or years immediately following separation from service.  VA treatment records document erectile dysfunction in 2009.  

On VA examination in July 2015, the Veteran reported erectile dysfunction for the last 10 years.  He used Viagra with good response.  The examiner opined that the Veteran's erectile dysfunction was not caused by any diagnosed condition during his active duty.  The examiner based the opinion on the fact that the service treatment records failed to document erectile dysfunction which was initially diagnosed in 2009.  The examiner stated that the no secondary connection could be elicited.  

The Board assigns greatest weight to the medical opinions of the VA examiner because the examiner reviewed the claims file, considered the Veteran's complete history, and provided adequate rationale that is consistent with other evidence of record.  See Nieves-Rodriguez, supra.  While the Veteran may believe that he has erectile dysfunction due to service as a lay person, he has not been shown to have specialized training sufficient to render such an opinion.  See Jandreau, supra.  In this regard, while he is competent to relate his symptoms, the etiology of erectile dysfunction requires medical expertise to determine.  Thus, his lay opinion regarding the etiology of his erectile dysfunction is not competent medical evidence.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.




3. Urethritis/recurrent urinary tract infections (UTIs) and prostatitis

The Veteran contends he has had recurrent UTIs once or twice a year since service.  He believes this is either secondary to another service-connected disability or secondary to taking medications while serving in the Gulf.  The Veteran also claims service connection for prostatitis.   The service treatment records noted a complaint of frequent urination in February 1994.  The service treatment records contain no complaints, history of findings consistent with prostatitis.  

In February 2003, the Veteran initiated care with the VA; he indicated he had been receiving treatment for the past year for prostatitis.  A VA treatment record dated in May 2003 indicated a diagnosis of chronic prostatitis, although the Veteran indicated it was resolved and he was no longer taking any antibiotics.  A private treatment record dated the same month corroborated such finding.  A VA treatment record in October 2007 noted a history of recurrent UTIs.  A private treatment record dated the same month corroborated such finding.  In September 2009, the Veteran sought treatment for a recurrence of prostatitis for which medication had been prescribed.

A VA examiner in September 2008 examined the Veteran and reviewed the record and determined that because there was no objective medical evidence of chronic urethritis in the year or years immediately following military service to resolve the question of whether chronic urethritis was caused by or related to military service would require resort to mere speculation.  The examiner came to this same conclusion regarding recurrent UTIs. 

Concerning prostatitis, the VA examiner diagnosed chronic prostatitis and concluded that resolving the question of whether it was caused by or related to military service would require resort to mere speculation given that there was no objective medical evidence of a diagnosis of prostatitis in the year or years immediately following separation from service.  The examiner determined that the evidence did not suggest that prostatitis had onset in service. 

A VA examination of the Veteran's spine in March 2010 noted urinary urgency and frequency every 1 to 2 hours.  The examiner found, however, that there was no current objective evidence that the urinary symptoms were related to his spine conditions.  The examiner noted he had stones in his gallbladder in 2011 and a cholecystectomy in January 2012.  A private treatment record dated in December 2011 noted frequent urination and an assessment of cholelithiasis.

On VA examination in July 2015, the examiner noted benign hypertrophy of the prostate, minimal, asymptomatic.  The examiner found no history of recurrent symptomatic bladder or urethral infections.  Following a review of the claims file and an examination of the Veteran, the examiner opined that the Veteran's UTIs and prostatitis were temporary conditions that resolved with treatment and no chronic condition was present.  Moreover, neither prostatitis nor a condition manifested by chronic UTIs was shown in service and there was no evidence to etiologically link the claimed disorders to any service-connected disability.  

To establish service connection for urinary tract infection and prostatitis, there must be competent evidence relating such disabilities to his service or a service connected disability.  The Veteran contends that his symptoms, including recurrent UTIs, urinary frequency and prostatitis, are related to his service or a service-connected disorder.  However as a lay person he is not competent to render a diagnosis of chronic urethritis or prostatitis or to determine nexus.  Diagnosing prostatitis and chronic urethritis, and determining whether there is a nexus between prostatitis and urinary tract infection and service or a service-connected disability are medical questions and requires medical expertise.  See Jandreau; supra and Kahana, supra.

The only competent medical evidence that directly addressed the matter of a nexus between the claimed urinary tract infection and prostatitis, and the Veteran's service or a service-connected disability, is the opinion of the July 2015 VA examiner.  In rendering the opinion, the examiner reviewed the Veteran's medical records, obtained a medical history, and offered a rationale for the opinion.  Significantly, the opinion is consistent with other evidence of record, including the service treatment records and prior examination findings.  The Board therefore finds the opinion highly probative evidence in this matter and because there is no competent evidence to the contrary, the Board finds the opinion persuasive.

As a preponderance of the evidence is against his claims, the benefit of the doubt doctrine does not apply, and the appeal seeking service connection for chronic urethritis and prostatitis must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Service connection for headaches is denied.

Service connection for erectile dysfunction is denied.

Service connection for chronic urethritis (claimed as urinary tract infections, bladder problems and frequent urination) is denied.
 
Service for prostatitis is denied.


REMAND

Although the Board regrets the additional delay, a remand is required to obtain compliance with prior Board remand directives.  A remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall, 11 Vet. App. at 271.



1. Numbness in the lower extremities

The Veteran claims entitlement to service connection for a bilateral lower extremity disability manifested by pain, tingling and numbness as due to an undiagnosed illness from service in the Persian Gulf, or in the alternative, as secondary to B-12 deficiency that was identified in service around the time he was diagnosed with Lyme disease. 

Pursuant to the Board's remand directives, the Veteran underwent a VA examination in July 2015.  The examiner determined that the Veteran did not suffer from bilateral lower extremity peripheral neuropathy currently or in service.  The examiner acknowledged the Veteran's complaints of coldness, tingling and numbness in his feet, however, neurological examination revealed no abnormalities.  Additionally, the examiner indicated that although the Veteran was given a week of B12 injections in 1995, neurological examination at that time was also normal and subsequent B12 levels were normal.  While peripheral neuropathy could occur within the first weeks to months of Lyme disease infection, here no clinical symptoms or signs were documented, and in any event, the condition was usually self-limited and would have objective stocking/glove type of deficits which were absent on examination.  However, the examiner did not address the Veteran's contentions that his symptoms are due to an undiagnosed illness acquired while serving in the Persian Gulf.  Therefore, a remand is warranted to obtain an addendum opinion as to whether the signs or the symptoms claimed are attributable to an undiagnosed illness associated with service in the Persian Gulf War.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

2. Dizziness

The Veteran contends he experiences occasional dizziness, along with nausea, and that this started in the early 1990s around the time he was stationed in the Gulf.  On VA examination in July 2015, the examiner found no objective evidence of claimed vertigo condition, stating that the symptom was not verifiable by examination and was incongruent to physical/neurological examination.  As the Veteran is competent to report on having these problems in and since service because they come to him via his own senses, the Board does not find this examination wholly sufficient because the examiner did not provide needed medical opinion as to the undiagnosed illness part of his claim.  Therefore, the Board finds that a remand is required to obtain an addendum opinion as to whether the signs or the symptoms claimed are attributable to an undiagnosed illness associated with service in the Persian Gulf War.  

3. GERD

The Veteran contends he has GERD as a result of service, to include on account of his service-connected somatization disorder.  In the alternative, he alleges that the indigestion and heartburn he experienced in service might have been due to taking nerve agents, to include Cipro and Bromine, on a daily basis while in the Southwest Asia Theater of operations.  On VA examination in July 2015, the examiner opined that the Veteran's GERD was not caused by any diagnosed condition during his active duty or secondary to somatization disorder.  However, the examiner did not address the Veteran's contention that GERD may have been caused by the necessity of taking nerve agents, to include Cipro and Bromine, on a daily basis while serving in the Persian Gulf.  Accordingly a remand is required to obtain an addendum opinion addressing the merit of that theory.

4. Hemorrhoids

The Veteran reported onset of hemorrhoids in service with flare-up in symptoms every three years.  Recent treatment records do not contain a diagnosis or any notation of hemorrhoids, attendant symptoms or residuals.  In the September 2008 Gulf War Examination report, the examiner noted there was no evidence of hemorrhoidal disease, fissure or fistula.  Similarly, a VA examiner in July 2015 reported no evidence of external hemorrhoids, anal fissures or other abnormalities.  
The examiner noted that since there was no objective evidence of hemorrhoids, no opinion regarding its etiology was indicated.  However, a May 2007 colonoscopy report indicated scattered diverticular and moderate non-bleeding internal hemorrhoids.  In light of this diagnosis during the appeals period, the claim must be remanded for an addendum nexus opinion.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...").

Ongoing VA treatment records should also be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant treatment records for treatment received at VA Medical Centers, not already in the claims file.

2.  Obtain an addendum opinion from the examiner who conducted the July 2015 VA peripheral nerves examination, if possible.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  The examiner must review pertinent documents in the Veteran's claims file.  This must be noted in the examination report.  Following review of the claims file, the examiner should provide an addendum opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's symptoms of the lower extremities, including complaints of pain, tingling and numbness, are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness (e.g., signs or symptoms involving the respiratory system) etiologically related to service in the Persian Gulf War.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.

3.  Obtain an addendum opinion from the examiner who conducted the July 2015 VA ear conditions examination, if possible.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  The examiner must review pertinent documents in the Veteran's claims file.  This must be noted in the examination report.  Following review of the claims file, the examiner should provide an addendum opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's symptoms of dizziness are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness (e.g., signs or symptoms involving the respiratory system) etiologically related to service in the Persian Gulf War.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.

4.  Obtain an addendum opinion from the examiner who conducted the July 2015 VA esophageal conditions examination, if possible.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  The examiner must review pertinent documents in the Veteran's claims file.  This must be noted in the examination report.  Following review of the claims file, the examiner should provide an addendum opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's GERD may have been caused by the necessity of taking nerve agents, to include Cipro and Bromine, on a daily basis while serving in the Persian Gulf.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.
5.  Obtain an addendum opinion from the examiner who conducted the July 2015 VA rectum and anus conditions examination, if possible.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  The examiner must review pertinent documents in the Veteran's claims file, to specifically include the May 2007 colonoscopy report that revealed scattered diverticular and moderate non-bleeding internal hemorrhoids.  This must be noted in the examination report.  Following review of the claims file, the examiner should provide an addendum opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hemorrhoids, as noted in the May 2007 colonoscopy report, had onset in service or are otherwise related to any aspect of the Veteran's service.  For purposes of the above question, the examiner should consider the Veteran's and lay witness statements that he has been experiencing hemorrhoids since service.

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7.  Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


